Citation Nr: 0919097	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-29 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for hepatitis 
C, to include the propriety of the reduction of the 
previously assigned 100 percent evaluation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1971 
and from August 1972 to January 1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In April 2009 the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is necessary prior to final 
appellate review.  The Veteran has claimed entitlement to a 
rating in excess of 10 percent for his service-connected 
hepatitis C. 

The Veteran originally obtained service connection for 
hepatitis C in January 2005, at which point the RO issued a 
rating decision granting service connection at 60 percent.  
The Veteran disagreed with this rating and in May 2005 the RO 
issued an additional rating decision increased the rating 
from 60 percent to 100 percent.  In February 2006, based on a 
January 2006 VA examination the RO proposed to reduce that 
rating from 100 percent to 10 percent.  After further VA 
examination the RO issued an April 2006 rating decision to 
that effect.  The Veteran disagreed with this determination 
and in August 2006 he submitted a Substantive Appeal (VA Form 
9).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability 
is worse than when previously rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  In his 
hearing before the undersigned Veterans Law Judge the Veteran 
indicated that his service-connected hepatitis C had become 
more severe in the previous year and since his last VA 
examination of record in July 2007.  More specifically, the 
Veteran stated that he is always fatigued, has trouble 
thinking and keeping track of things, suffers from severe 
fidgeting and has frequent nausea, pain, swelling and anxiety 
attacks.  

The Board that service connection was granted for depression 
as secondary to hepatitis C in an August 2007 rating 
decision, and that a 30 percent evaluation was assigned.  A 
review of the medical evidence suggests that there may be 
some overlap in symptomatology between depression and 
hepatitis C.  While the Board acknowledges that the Veteran 
may be entitled to separate rating for symptoms under Esteban 
v. Brown, 6 Vet. App. 259 (1994) (separate disabilities 
arising from a single disease are to be rated separately), 
the RO must be cognizant of the anti-pyramiding provisions of 
38 C.F.R. § 4.14 (2007) (the evaluation of the same 
disability under various diagnoses is to be avoided) in 
evaluation the Veteran's hepatitis C.  

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is thus being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the Veteran will be notified when further action on his part 
is required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire as to whether he has had any 
treatment for his hepatitis C since 
October 2007.  If the Veteran indicates 
that he has received any pertinent 
treatment, the RO/AMC should obtain and 
associate those records with the claims 
file.

2.  The Veteran should be afforded the 
appropriate examination to determine the 
nature and severity of his hepatitis C.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  In 
addition, the examiner should be provided 
with a copy of Diagnostic Code 7354, 
located in 38 C.F.R. § 4.114, which 
provides rating criteria for hepatitis C.  
Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, and with 
reference to the provided VA regulations, 
to the extent possible, the examiner 
should thoroughly identify and describe 
all symptoms and functional impairment due 
to hepatitis C. 

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Any determination 
must take into consideration the Veteran's 
service-connected depression secondary to 
hepatitis C in order to avoid pyramiding.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




